August 29, 2008


Ms. Elizabeth N. Miller
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589

Mr. Michael D. Jones
Kilburn Jones & Gill, LLP
6363 Woodway, Suite 1100
Houston, TX 77057

Mr. Roy R. Barrera III
Golden & Barrera LLP
424 East Nueva
San Antonio, TX 78205
Mr. George L. Willingham
Law Offices of George L. Willingham
201 Donaldson Avenue
San Antonio, TX 78201

Mr. Ramon Garcia
Law Offices of Ramon Garcia, P.C.
222 West University Drive
Edinburg, TX 78539

RE:   Case Number:  05-0466
      Court of Appeals Number:  13-02-00136-CV
      Trial Court Number:  C-1313-97-F

Style:      COASTAL OIL & GAS CORPORATION AND COASTAL OIL & GAS USA, L.P.
      v.
      GARZA ENERGY TRUST ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosures
|cc:|Ms. Cathy Wilborn     |
|   |Mr. Omar Guerrero     |
|   |Mr. Jerry Patterson   |
|   |Mr. Everard A.        |
|   |Marseglia Jr.         |
|   |Mr. Raymond B. Roush  |
|   |Mr. David M. Hundley  |
|   |Mr. Rex H. White Jr.  |
|   |Mr. W. Wendell Hall   |
|   |Mr. John Robert Hays  |
|   |Mr. Lindil Carol      |
|   |Fowler                |
|   |Mr. Richard Keith     |
|   |Strama                |